Law Offices of
Mark W. Howes, LLC

1906 Towne Centre Blvd.

Suite 275

Annapolis, MD 21401
Phone: (410) 266-1041
Fax: (410) 266-1449

 

 

Case 1:19-cv-03059-RDB Document1 Filed 10/21/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND
(Northern Division)

-KEMAL MALAKI HAMEED *
910 Busters Lane
Owings, MD 20736 *
Plaintiff, * CASE NO:
Vv. *
VERANO HOLDINGS, LLC. *
(A Foreign LLC Registered in MD)
415 N. Dearborn Street — Suite 400 +
Chicago, IL 60654
*
Resident Agent: COMPLAINT FOR DAMAGES
Darren Weiss * .
7221 Montevideo Rd-Suite 100
Jessup, MD 20794 *
& Ed
VZL STAFFING, LLC. , i
(A.Maryland Domestic LLC)
7221 Montevideo Road *

Jessup, MD 20794

Resident Agent:
Darren Weiss

7221 Montevideo Rd-Suite 100
Jessup, MD 20794 #

Defendants.

COMPLAINT FOR DAMAGES
Now Comes, Kemal Malaki Hameed (“Plaintiff”), by and through his attorneys, Mark W.

Howes, Esquire, and the Law Offices of Mark W. Howes, LLC, and files this, Plaintiff's Complaint

 
Law Offices of

Mark W. Howes, LLC
1906 Towne Centre Blvd.
Suite 275

Annapolis, MD 21401
Phone: (410) 266-1041
Fax: (410) 266-1449

 

 

Case 1:19-cv-03059-RDB Document1 Filed 10/21/19 Page 2 of 10

for Damages, against Verano Holdings, LLC (“Defendant Verano”) and VZL Staffing, LLC
(“Defendant VZL”), collectively “Defendant Corporations”, and asserts the following:
A. PRELIMINARY STATEMENT

1. Plaintiff is seeking damages for racial discrimination and retaliation suffered during
his employment as a result of Defendant Corporations’ violation of Title VII of the Civil Rights Act
of 1964. Plaintiff herein asserts that he suffered racial discrimination and retaliation at the hands of
Defendant Corporations.

B. JURISDICTION AND PARTIES

Bs Plaintiff invokes this Court’s Federal question jurisdiction under 28 U.S.C. § 1331
in order to resolve charges of race discrimination and retaliation under Title VII of the Civil Rights
Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000e, ef seq.

3. Plaintiff has exhausted his administrative remedies, and is filing this Complaint
within 90 days of the receipt of his “Notice of Right to Sue” from the Equal Employment
Opportunity Commission,

4. The racial discrimination and retaliation complained of in this Complaint occurred
at Defendant Verano’s local address, at 2290 Old Washington Road, Waldorf, Maryland 20601, and
therefore this Court is the proper venue for this claim under 42 U.S.C. § 2000e-5 (013).

5. Plaintiff is an adult African American male, a citizen of the United States, and
presently resides in Owings, Maryland. Plaintiff Hameed is a former employee of Defendant
Corporations,

6, Defendant Verano is a foreign corporate entity, incorporated under the laws of the

State of Delaware, registered under the laws of Maryland, and conducts business in multiple states.

 
Law Offices of
Mark W. Howes, LLC

1906 Towne Centre Blvd.

Suite 275

Annapolis, MD 21401
Phone: (410) 266-1041
Fax: (410) 266-1449

 

 

Case 1:19-cv-03059-RDB Document1 Filed 10/21/19 Page 3 of 10

Defendant Verano is headquartered in Chicago, Illinois, and has employed more than 15 employees
for more than 20 weeks during all relevant calendar years.

ts Defendant VZL is a domestic (Maryland) corporation organized pursuant to the laws
of Maryland, and has employed more than 15 employees for more than 20 weeks during all relevant
calendar years.

8. On information and belief, Defendant VZL is a wholly owned subsidiary of
Defendant Verano.

C. STATEMENT OF FACTS .

9. On or about October 9", 2018, plaintiff was hired by Defendant VZL to serve as a
delivery driver/patient care advisor.

10. Plaintiff was to work approximately forty (40) hours per week and was to be paid on
an hourly basis at a rate of $13.50 per hour.

11. Plaintiff’s first day of such employment was October 26", 2018.

12. ‘In his capacity as a delivery driver/patient care advisor, Plaintiff's principal
responsibility was to deliver medical marijuana to customers of Defendant VZL.

13. On or about October 29", 2018, Plaintiff was assigned to deliver some medical
marijuana to a United States military installation located in Annapolis, Maryland,

14. _ Plaintiff, who is himself'a disabled military veteran, knew such conduct to be illegal
and he protested such delivery.

15. Notwithstanding his protests, Plaintiff was ordered to complete the delivery by his
superiors.

16. On or about December 12", 2018, Plaintiff was directed to drive with one of his

wo

 
Law Offices of
Mark W. Howes, LLC

1906 Towne Centre Blvd.

Suite 275

Annapolis, MD 21401
Phone: (410) 266-1041
Fax: (410) 266-1449

 

 

~ Case 1:19-cv-03059-RDB Document 1 Filed 10/21/19 Page 4 of 10

supervisors, Laura Nutting, to the Patuxent Naval Air Station Military Base to make yet another
delivery of medical marijuana.

ie Again, Plaintiff protested such action as being contrary to federal law.

18. Nevertheless, Ms. Nutting, ordered Plaintiff to make the delivery.

19, Plaintiff was the only African American employee to challenge the Defendant
VZL’s policy of illegal delivery of medical marijuana to federal military bases in Maryland.

20. As a result, Plaintiff became increasingly aware of the hostility and distrust his
supervisors had for him and of the disparate treatment that was visited upon him over the course of
his employment.

21. Such treatment included, but was not limited to, harassment, intimidation, having a
supervisor go with him when he made his deliveries, and scrutinizing his work more closely than
other Caucasian and non-African American drivers.

gee Defendant VZL did not treat other Caucasian and non-African American drivers in
the same manner.

23. Defendant VZL ignored Plaintiff's complaints of racial discrimination occurring
against himself.

24. Moreover, Defendant VZL ignored Plaintiff's reported observations of Defendant
VZL’s gender-based discrimination against one of his superiors, Alexa Weinrich.

29. Ms. Weinrich subsequently quit without notice to avoid the gender-based
discrimination to which she was being subjected.

26. On or about December 23", 2018, Plaintiff reported to the Chief Retail Officer,

Anthony Marsico, that Plaintiff was being subjected to harassment and retaliation on the basis of his

 
Law Offices of
Mark W. Howes, LLC

1906 Towne Centre Blvd.

Suite 275

Annapolis, MD 21401
Phone: (410) 266-1041
Fax: (410) 266-1449

 

 

Case 1:19-cv-03059-RDB Document1 Filed 10/21/19 Page 5 of 10

race at the hands of his superiors, Jose Merina and Krissy Bernazani.

27. Both Mr. Merina and Ms. Bernazani are non-A frican American.

28. Under Defendant VZL’s company policy, at investigation was required into
Plaintiff's claims of discriminatory conduct.

29. Mr. Marisco promised Plaintiff that such an investigation would be conducted.

30. To the best of Plaintiff's information and belief, no investigation — % promised by
Mr. Marsico and required under company policy — was ever conducted into Plaintiff's claims of
divesnabnanaey conduct.

a1 Moreover, after registering his complaints of race-based discrimination against
himself and gender-based discrimination against Ms. Weinrich by both e-mail and telephone with
Mr. Marsico, Plaintiff was told to wait for further instructions from Mr. Marsico.

32. Plaintiff adhered to such advice at the direction of Mr. Marsico.

53. On or about January 2", 2019, Plaintiff was terminated from his position with
Defendant VZL.

34. Defendant VZL’s stated reason for Plaintiffs termination was that he failed to show
up for work on December 27", 2018.

35. Plaintiff was never scheduled to _ on December’ 27", 2018 according to
company records,

36. On information and belief, Plaintiff's discrimination complaint against Mr. Merina

and Ms. Bernazani were never investigated in any manner whatsoever by Defendant Corporations.

 
Law Offices of

Mark W. Howes, LLC
1906 Towne Centre Blvd.
Suite 275

Annapolis, MD 21401
Phone: (410) 266-1041
Fax: (410) 266-1449

 

 

Case 1:19-cv-03059-RDB Document1 Filed 10/21/19 Page 6 of 10

D. CAUSES OF ACTION
Count I: Race Based Discrimination

3%. Plaintiff incorporates each of the preceding paragraphs | through 36 as if each were
restated and reasserted herein, and further claims that the race-based discrimination on the part of

Defendant Corporations was a violation of the protections to which Plaintiff is entitled under Title

VI.

38. Plaintiff is a member of a protected class (African American).

34. Plaintiff was and remains qualified for the position as a delivery driver/patient care
advisor. |

40. Plaintiff was rejected for the position by virtue of his termination.

41. After Plaintiffs discharge, Defendant Corporations sought a replacement with
qualifications sitaiiat to those of Plaintiff.

42. The complained of harassment and discrimination in this case stemmed from
Plaintiff's supervisors, Mr. Merina, Ms. Bernazoni and Mr. Marsico, who all knew of, participated
in, and failed to take corrective action to alleviate such discrimination to the detriment of the
Plaintiff.

43. The actions of Plaintiff's supervisors and of Defendant VZL are imputable to
Defendant Corporations, jointly and severally.

Count II: Retaliation

44. Plaintiff incorporates each of the preceding paragraphs 1 through 43 as if each were

restated and reasserted herein, and further claims that increasingly aggressive racial discrimination,

as well as Plaintiff's disparate treatment and eventual termination, were taken in retaliation for his

 
Law Offices of
Mark W. Howes, LLC

1906 Towne Centre Blvd.

Suite 275

Annapolis, MD 21401
Phone: (410) 266-1041
Fax: (410) 266-1449

 

 

Case 1:19-cv-03059-RDB Document 1 Filed 10/21/19 Page 7 of 10

opposition to Defendant Corporations’ discriminatory practices.

45. Title VII prohibits retaliatory conduct, manifesting either in the form of adverse
tangible employment action or retaliatory harassment, where the conduct is the employer’s reaction
to an employee engaging in a protected activity. See Perry v. Kappos, 489 Fed. Appx. 637, 643 (4th
Cir. Va. 2012); see also, Clarke v. Dyncorp Int'l LLC, 2013 U.S, Dist. LEXIS 117546, *23 (D. Md.
Aug. 20, 2013) (alluding to the fact that a plaintiff must “establish[] an adverse employment action
that would ‘dissuade a reasonable worker’ from pursuing a charge of discrimination or an abusive
atmosphere that is ‘sufficiently severe or pervasive’ to render a work environment hostile” in order
to establish a claim for retaliation).

46. By expressly opposing the illegal race and gender-based discrimination of his
employer, Plaintiff was conducting himself in a manner in which he should have received Title VII
protections which Defendant Corporations did not provide.

E. PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Kemal M. Hameed, respectfully asks this Court to award Plaintiff:

(1) The wages, salary, employment benefits, and other compensation denied or lost
to Plaintiff to date by reason of Defendant Corporations’ violations of Title VII, in amounts to
be proven at trial;

(2) Compensatory and punitive damages in an amount to be proven at trial;

(3) Costs of this action, including reasonable attorney fees as provided for under 42
U.S.C. § 2000e-(5)(k);

(4) Interest at the legal rate on such damages as appropriate, including pre- and post-

judgment interest: and Such other and further relief as may be appropriate under the

 
Case 1:19-cv-03059-RDB Document1 Filed 10/21/19 Page 8 of 10

circumstances of this case.

(5) Such other and further relief as may be appropriate under the circumstances of

this case.

Respectfully submitted,

kbar.

k W. Howes, Esquire
ttorney for the Plaintiff
1906 Towne Centre Blvd. Ste. 275
Annapolis, Maryland 21401
Phone:(410) 266-1041 Fax:(410) 266-1449
mwhowes@markhoweslaw.com
Federal Bar: #09489

 

Law Offices of

Mark W. Howes, LLC
1906 Towne Centre Blvd.
Suite 275

Annapolis, MD 21401
Phone: (410) 266-1041
Fax: (410) 266-1449

 

 

 
Law Offices of
Mark W. Howea, LLC

1906 Towne Centre Blvd.

Suite 275

Annapolis, MD 21401
Phone: (410) 266-1041
Fax: (410) 266-1449

Case 1:19-cv-03059-RDB Document1 Filed 10/21/19 Page 9 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

(Northern Division)
KEMAL MALAKI HAMEED *
*
Plaintiff, CASE NO:
*
Vv. *
VERANO HOLDINGS, LLC. *
& *
VZL STAFFING, LLC. *
a
Defendants.

PLAINTIFF VERIFICATION OF COMPLAINT
I HEREBY SOLEMNLY DECLARE AND AFFIRM that the information contained in

the foregoing Complaint for Damages is true and correct to the best of my knowledge,

*

Lf —

Kemal Malaki Hameed, Plaintiff

information and belief.

 

 

 
Law Offices of
Mark W. Howes, LLC

1906 Towne Centre Blvd.

Suite 275

Annapolis, MD 21401
Phone: (410) 266-1041
Fax: (410) 266-1449

 

 

Case 1:19-cv-03059-RDB Document1 Filed 10/21/19 Page 10 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

(Northern Division)

KEMAL MALAKI HAMEED *
ES

Plaintiff,
Vv. a

Case No.

VERANO HOLDINGS, LLC. x
& *
VZL STAFFING, LLC. *
‘

Defendants.

JURY TRIAL DEMAND

The Plaintiff, Kemal M. Hameed, hereby requests a jury trial as to all issues in this case.

ib lrnun

Mark W. Howes, Esquire
Atforney for the Plaintiff
06 Towne Centre Blvd. Ste. 275
‘Annapolis, Maryland 21401
Phone: (410) 266-1041 Fax: (410) 266-1449
mwhowes@markhoweslaw.com
Federal Bar: #09489

10

 
